Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/21 has been entered.
Claims 21-36 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/21 was filed after the mailing date of the Notice of Allowance on 09/16/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 11/141753, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application no. 11/141753 is directed to a surgical stapling instrument having an electroactive polymer actuated medical substance dispenser not disclosed in Application No. 14/175148.
	Thereby, the earlier priority date to which the claims of the current application is entitled is the date of CIP 11/538154, which is October 03, 2006.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal portion of the tray slot that tapers toward the sidewalls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the written description fails to make use of the term "tapers towards”.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, claim 26 presents new matter which is not supported by the disclosure, as originally filled.
Claim 26 recites, "wherein said proximal portion of said trey slot tapers toward said first sidewall and said second sidewall”. There is no support for this subject matter in the written description, including the claims, as originally filed. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claim 26. In Fig. 7 of Applicant’s invention, it appears that wide hole 130 is located at the cartridge channel not the tray. Also, Fig. 3 shows wherein the proximal slot of he tray opens towards the sidewalls rather than tapers.
	Accordingly, applicant is requires to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25 and 27-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton, IV et al. (2005/0263562).
Regarding claims 21-25 and 27-36, Shelton discloses a staple cartridge assembly for use with a surgical stapling end effector, wherein said staple cartridge assembly (Fig. 3) comprises: a cartridge body (20; Fig. 3), comprising: a proximal end: a distal end; a base: a deck: a longitudinal slot (230) extending between said proximal end and said distal end; staple cavities (24) defined in said deck; staples removably stored in said staple cavities; and staple drivers (23) configured to support said staples; a firing member (90) movable toward said distal end during a staple firing stroke, wherein said firing member is configured to lift said staple drivers toward said deck during said staple firing stroke; and a pan/tray (220; Fig. 3) attachable and/or detachable against the base of the said cartridge body, wherein said pan is configured to prevent said staples from falling out of said base of said cartridge body, and wherein said pan comprises: a pan slot (130) aligned with said longitudinal slot of said cartridge body when said pan is attached to said cartridge body, wherein said pan slot comprises: a proximal portion comprising a first width (130); and a distal portion comprising a second width, wherein said first width is different than said second width; wherein said first width is greater than said second width; wherein said pan slot is configured to receive a portion of said firing member (Fig. 2); wherein said firing member comprises a wedge sled (124); wherein the tray (220) comprises a tray base; a first sidewall and a second sidewall (Fig. 3), wherein said first sidewall and said second sidewall are positioned on opposite sides of said tray base (Fig. 25).
Claim(s) 21-25 and 27-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Green (4,520,817).
.
Claim(s) 21-25 and 27-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rothfuss et al. (4,608,981).
	Regarding claims 21-25 and 27-36, Rothfuss discloses a staple cartridge assembly for use with a surgical stapling end effector, wherein said staple cartridge assembly comprises: a cartridge body (50; Fig. 2), comprising: a proximal end: a distal end; a base (44): a deck: a longitudinal slot (52) extending between said proximal end and said distal end; staple cavities defined in said deck (Fig. 6); staples (55) removably stored in said staple cavities; and staple drivers (58) configured to support said staples; a firing member (110; fig. 10) movable toward said distal end during a staple firing stroke, wherein said firing member is configured to lift said staple drivers toward said deck during said staple firing stroke; and a pan/tray (46; figs. 7-8) attachable and/or detachable against the base (44) of the said cartridge body, wherein said pan is configured to prevent said staples from falling out of said base of said cartridge body, and wherein said pan comprises: a pan slot (146) aligned with said longitudinal slot of said cartridge body when said pan is attached to said cartridge body, wherein said pan slot (146) comprises: a proximal portion (146; fig. 7) comprising a first width and a distal portion (144) comprising a second width (fig. 7), wherein said first width is different than said second width; wherein said first width is greater than said second width (146, 144; Fig. 8); wherein said pan slot is configured to receive a portion of said firing member (Fig. 8); wherein said firing member comprises a wedge sled (122); wherein the tray (46) comprises a tray base (Fig. 8); a first sidewall and a second sidewall (Fig. 8), wherein said first sidewall and said second sidewall are positioned on opposite sides of said tray base.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (2005/0263562), Green (4,520,817) and Rothfuss et al. (4,608,981).
	Regarding claim 26, Shelton, Green and Rothfuss disclose a tray comprising a base with first and second sidewalls positioned on opposite sides of the base, but fails to disclose wherein the proximal portion of said tray slot tapers toward said first sidewall and said second sidewall. 
	The specification has been carefully reviewed by the examiner, and it is the opinion of the examiner that the specification does not provide support for the purpose of the proximal portion of said tray slot tapers toward said first sidewall and said second sidewall. A further look at fig. 7, seems that the shape of the proximal portion of the slot is obvious as a matter of engineering design choice since the shape itself does not solve any stated problem. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the proximal portion of the slot to taper toward the first sidewall and the second sidewall because Applicant has not disclosed that said shape provides an advantage, is used for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731